DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin, U.S. Patent 11,016,541.
Regarding Claim 1, Lin teaches:
“a first mounting base (see bottom surfaces of 32/39/39) which has a left margin and a right margin opposite to said left margin in a left- and-right direction, and which includes 
a front end segment (39) having a front groove which extends from one of said left and right margins of 10said first mounting base in the left-and-right direction to terminate at a front groove end (see below), 
a rear end segment (other 39) disposed opposite to said front end segment in a front-and-rear direction, and having a rear groove which extends from the 15other one of said left and right margins of said first mounting base in the left-and-right direction to terminate at a rear groove end (see fig. 4 and below), and 
a middle segment (32) disposed between said front and rear end segments; 
20a first connection member (31) having 
a first inner segment (311) coupled inside said front groove to be turnable about a first turning axis in the front-and-rear direction, and 
a first outer segment (312) extending outwardly from 25said first inner segment, and configured for being connected to the first frame; 
a second connection member (see other 31) having 29 
a second inner segment (311) coupled inside said rear groove to be turnable about a second turning axis which is parallel to and offset from the first turning axis, and 
5a second outer segment (312) extending outwardly from said second inner segment, and configured for being connected to the second frame; and 
a transmission unit (33a, 35) disposed on said middle segment of said first mounting base, and configured to couple 10said first inner segment of said first connection member to said second inner segment of said second connection member such that said first and second connection members are permitted to turn in opposite rotational directions from each other whilst turning 15simultaneously and respectively about the first and second turning axes relative to said first mounting base, and such that said hinge module is transformable between a first angular position, where said first and second outer segments are distal from each other, and 20a second angular position, where said first and second outer segments are proximate to and spaced apart from each other by a gap (see figs. 5-7)”  

    PNG
    media_image1.png
    380
    498
    media_image1.png
    Greyscale


Regarding Claim 2, Lin teaches:
“said hinge module further includes 25
two guiding units (see below) which are provided respectively in said front and rear
grooves, and
two guided units (see below) which are provided respectively 30 on said first and second inner segments, and which are respectively guided by said two guiding units so as to permit said first and second inner segments to respectively turn about the first and second turning 5axes

    PNG
    media_image2.png
    424
    549
    media_image2.png
    Greyscale

Regarding Claim 3, Lin teaches:
“each of the first and second turning axes is located above said first mounting base (see axes 331 which are above the bottom surfaces of the mounting base as set forth in rejection of Claim 1)”
Regarding Claim 4, Lin teaches:
“wherein 10each of said front and rear grooves is configured such that when said hinge module is in the first angular position, said first and second inner segments are respectively received in said front and rear grooves, and such that when said hinge 15module is in the second angular position, said first and second inner segments are disposed to partially extend out from said front and rear grooves, respectively (see figs. 7 and 8a, b in light of the structures laid out above)”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677